                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
AVRAM BABENKO; and                               :
MARINA BABENKO,                                  :
                              Plaintiffs,        :
                                                 :
                       v.                        :                  No. 5:19-cv-00199
                                                 :
ETHAN DILLON; and                                :
THOMAS DILLON,                                   :
                            Defendants.          :
                                                 :

                                            OPINION

Defendants’ Motion to Dismiss, ECF No. 16 -------------------------------------------------- Granted

Joseph F. Leeson, Jr.                                                                 August 2, 2019
United States District Judge

I.     INTRODUCTION

       In this personal injury action, Plaintiffs Avram and Marina Babenko assert two claims:

(1) negligence as to Defendant Ethan Dillon; and (2) negligent entrustment as to Defendant

Thomas Dillon. Plaintiffs seek compensatory, non-economic, and punitive damages from

Defendants. Defendants now move to dismiss all allegations of reckless behavior and punitive

damages from the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). They claim

that Plaintiffs failed to sufficiently allege facts that give rise to a claim for punitive damages. For

the reasons set forth below, the motion to dismiss is granted.




                                                  1
                                               080219
II.    FACTUAL BACKGROUND 1

       On or about June 18, 2017, Plaintiff Avram Babenko operated a 2016 Nissan SUV with

his daughter, Plaintiff Marina Babenko, as a passenger. See Compl. ¶ 11, ECF No. 1. Plaintiffs

traveled eastbound on PA Turnpike SR 276 when a vehicle operated by Defendant Ethan Dillon

struck Plaintiffs’ vehicle from behind. See Compl. ¶¶ 11, 13. Ethan Dillon was operating the

vehicle with the express or implied permission of Defendant Thomas Dillon. See id. Plaintiffs

suffered numerous injuries as a result. See Compl. ¶¶ 15, 16.

       In their complaint, Plaintiffs allege that Defendant Ethan Dillon was negligent, reckless,

or both for, among other things: (1) operating his vehicle at an unsafe speed; (2) failing to

properly brake his vehicle; (3) failing to properly observe roadways; and (4) failing to yield the

right of way to other vehicles. See Compl. ¶¶ 25(c), 25(e), 25(g), and 25(r). Plaintiffs also allege

that Defendant Thomas Dillon acted negligently, carelessly, and recklessly when he negligently

entrusted his vehicle: (1) to a driver insufficiently experienced and trained in the operation of

vehicles upon state and local highways; (2) to a driver without sufficient training and experience

in the handling of such a vehicle at highway or greater speeds; (3) to a driver without sufficient

training and experience in the maintenance of control of such vehicles at normal speeds,

including but not limited to, braking and the avoidance of obstacles; and (4) to an insufficiently

experienced driver to operate upon the highways of this state and to carry passengers who may

contribute to distraction from the extra care and attention needed for the operation of such

vehicles at highway and greater speeds. See Compl. ¶¶ 29(a)-(d).




1
         The background information in this section is taken from the complaint and is set forth as
if true solely for the purpose of analyzing the pending motion to dismiss. See Phillips v. Cty. of
Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).

                                                 2
                                              080219
III.    LEGAL STANDARDS

        Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss a complaint for its

“failure to state a claim upon which relief can be granted.” Fed R. Civ. P. 12(b)(6). The Rules

generally demand “only a short and plain statement of the claim showing that the pleader is

entitled to relief, in order to give the defendant fair notice of what the claim is and the grounds

upon which it rests.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted)).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). In rendering a decision on a motion to

dismiss, this Court must “accept all factual allegations as true [and] construe the complaint in the

light most favorable to the plaintiff.” Phillips v. Cty. of Allegheny, 515 F.3d at 233 (quoting

Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002) (internal quotations

omitted)). Only if “the ‘[f]actual allegations . . . raise a right to relief above a speculative level’”

has the plaintiff stated a plausible claim. Id. at 234 (quoting Twombly, 550 U.S. at 555). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. However, “the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.” Id. (explaining that determining “whether a

complaint states a plausible claim for relief . . . [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense”). The defendant bears the

burden of demonstrating that a plaintiff has failed to state a claim upon which relief can be




                                                   3
                                                080219
granted. Hodges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citing Kehr Packages, Inc.

v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

IV.    ANALYSIS

       Plaintiffs bring two claims: (1) a claim against Defendant Ethan Dillon for negligence;

and (2) a claim against Defendant Thomas Dillon for negligent entrustment. See Compl. ¶¶ 25,

29. From these two claims, Plaintiffs seek compensatory, economic, noneconomic, and punitive

damages. See Compl. ¶ 2. Defendants move to dismiss the claim for punitive damages, arguing

that Plaintiffs failed satisfied their burden to plead claims for punitive damages. See Defs.’ Mot.

Dismiss. ¶ 10, ECF No. 16.

       Because this action is based on diversity jurisdiction, the alleged events underlying

Plaintiffs’ claims occurred in Pennsylvania, and this Court sits in Pennsylvania, the Court must

apply the substantive law of the Commonwealth of Pennsylvania. See Hunt v. U.S. Tobacco Co.,

538 F.3d 217, 220 (3d Cir. 2008). In Pennsylvania, punitive damages are “an ‘extreme remedy’

available in only the most exceptional matters. Phillips v. Cricket Lighters, 883 A.2d 439, 445

(Pa. 2005) (quoting Martin v. Johns-Manville Corp., 508 Pa. 154, 171-73 (1985) rev'd on other

grounds sub nom.). The Pennsylvania Supreme Court explained that punitive damages are only

appropriate in certain circumstances:

       Punitive damages may be appropriately awarded only when the plaintiff has
       established that the defendant has acted in an outrageous fashion due to either the
       defendant’s evil motive or his reckless indifference to the rights of others. A
       defendant acts recklessly when his conduct creates an unreasonable risk of physical
       harm to another and such risk is substantially greater than that which is necessary
       to make his conduct negligent.

Id. (quoting Hutchison v. Luddy, 870 A.2d 766, 771 (Pa. 2005)) (internal quotations omitted). In

circumstances where a plaintiff seeks punitive damages through a theory of deliberate

indifference, the plaintiff must show that the defendant actually recognized the risk of harm and

                                                 4
                                              080219
proceeded to act in conscious disregard or indifference to that risk. Martin v. Johns-Manville

Corp., 494 A.2d 1088, 1097 (Pa. 1985).

        For the reasons discussed below, all allegations of reckless behavior and punitive

damages are dismissed from the complaint.

    A. Count I

        In Count I of the complaint, Plaintiffs assert a claim against Defendant Ethan Dillon for

negligence and seek punitive damages. As explained previously, to state a claim for punitive

damages under Pennsylvania law, a plaintiff must “establish[] that the defendant acted in an

outrageous fashion due to either the defendant’s evil motive or his reckless indifference to the

rights of others.” Phillips, 883 A.2d at 445. The Court dismisses the claims for punitive damages

in Count I because Plaintiffs fail to plead more than mere negligence.

        The Honorable Kim R. Gibson considered a similar request for punitive damages in Elmi

v. Kornilenko, No. 17-cv-177, 2018 U.S. Dist. LEXIS 33950 (W.D. Pa. 2018). In that case the

defendant moved to dismiss the plaintiff’s claims for punitive damages as a result of a car

accident. There, the punitive damages claims were based on the plaintiff’s failed attempt to pass

another vehicle. In the complaint, the plaintiff alleged that the defendant “did not comply with

the applicable state and federal safety regulations because he failed to practice proper visual

search, space management, and hazard perception methods.” Id. at *4. The defendant collided

with the rear driver side of the plaintiff’s vehicle and the plaintiff was injured as a result. In

granting the defendant’s motion to dismiss the plaintiff’s claim for punitive damages, the court

noted that “the common theme . . . is that Pennsylvania law requires ‘something more’ than

negligence.” Id. at *12. Judge Gibson concluded that “the inclusion of simple allegations that a




                                                   5
                                                080219
[motorist] did not comply with the law or violated regulations does not, by itself, satisfy the

requirements of Pennsylvania law for awarding punitive damages.” Id.

       Here, Plaintiffs allegations are similar in nature to those alleged in Elmi—essentially that

Defendant did not comply with the law or violated regulations. Plaintiffs allege that Ethan Dillon

failed to have his vehicle under proper control, operated his vehicle at an unsafe speed under the

circumstances, failed to warn other vehicles as to the approach and intended direction of his

vehicle, and failed to properly observe the roadways. See Compl. ¶ 25(a), (c), (f), (g). Plaintiffs

fail to allege “something more” as required by Pennsylvania law. See Elmi, 2018 U.S. Dist.

LEXIS 33950, at *11-12. Allegations that Defendant did not comply with the law, by

themselves, are insufficient to satisfy the requirements of Pennsylvania law for awarding

punitive damages. For this reason, the Court grants Defendants’ motion to dismiss all allegations

of reckless behavior and punitive damages on Count I.

   B. Count II

       In Count II, Plaintiffs bring a claim for punitive damages against Defendant Thomas

Dillon for negligent entrustment. As explained previously, to state a claim for punitive damages

under Pennsylvania law, a plaintiff must “establish[] that the defendant acted in an outrageous

fashion due to either the defendant’s evil motive or his reckless indifference to the rights of

others.” Phillips, 883 A.2d at 445 (Pa. 2005). Plaintiffs have not alleged that Thomas Dillon

acted with an “evil motive” and therefore must allege sufficient allegations to support the

statement that he actually recognized the risk of harm and proceeded to act in conscious

disregard or indifference to that risk. See Martin, 494 A.2d, at 1097.

       It is negligence to permit a third person to use a thing or to engage in an activity
       which is under the control of the actor, if the actors knows or should know that such
       person intends or is likely to use the thing or to conduct himself in the activity in
       such a manner as to create an unreasonable risk of harm to others.

                                                 6
                                              080219
Christiansen v. Silfies, 446 Pa. Super., 464, 473 (1995) (citing Restatement (Second) of Torts, §

308 (1965)). Plaintiffs fail to allege more than mere negligence. Therefore, the Court will

dismiss the claim for punitive damages.

       In a similar case involving an automobile accident, the Honorable Berle M. Schiller

dismissed the plaintiffs’ request for punitive damages in a claim for negligent entrustment

against the owner of a truck and two corporate entities which employed the driver of the truck

who hit the plaintiffs’ vehicle. See Perez v. Bardo, No. 11-cv-376, 2011 U.S. Dist. LEXIS 27532

(E.D. Pa. March 17, 2011). In Perez, the plaintiffs’ vehicle was struck by the driver of a truck,

George Bardo. See id. at *2. The plaintiffs brought claims against Bardo, the owner of his truck,

and two corporate entities which employed the him. As to the employers and the owner,

plaintiffs sought punitive damages on the negligent entrustment claim for failing to service or

maintain the truck and negligently entrusting the truck to Bardo knowing he was insufficiently

trained. See id. at *6. Judge Schiller found that “[s]uch allegations of negligent conduct, without

more, [did] not support a finding of recklessness.” Id. Further, Judge Schiller noted that those

“allegations do not support an inference that these defendants were aware of the risks posed by

allowing Bardo to drive.” Id. Therefore, Judge Schiller granted the defendants’ motion to dismiss

the claims for punitive damages. Id.

       Plaintiffs’ complaint, like the complaint in Perez, does not allege anything more than

negligence as it relates to Thomas Dillon’s alleged negligent entrustment. Plaintiffs allege that

Thomas Dillon negligently entrusted: (1) his vehicle to a driver insufficiently experienced and

trained in the operation of vehicles upon state and local highways; (2) his vehicle to a driver

without sufficient training and experience in the handling of such vehicle at highway or greater

speeds; (3) the operation of his vehicle to a driver without sufficient training and experience in


                                                 7
                                              080219
the maintenance of control of such vehicles at normal speeds, including but not limited to,

braking and the avoidance of obstacles; and (4) his vehicle to an insufficiently experienced driver

to operate upon the highways of Pennsylvania and to carry passengers who may contribute to

distraction from the extra care and attention needed for the operation of such vehicles at highway

or greater speeds. See Compl. ¶¶ 29(a)-(d). These allegations are similar to those in Perez, where

the plaintiffs alleged that the defendant’s employer was reckless when it allowed the defendant to

operate a truck without sufficient training and experience. See Perez, 2011 U.S. Dist. LEXIS

27532, at *6. Here, like in Perez, Plaintiffs similarly failed to allege that Thomas Dillon was

aware of the risks posed by allowing Ethan Dillon to operate the vehicle. These allegations,

without more, do not support a finding of recklessness. Therefore, the Court grants Defendants’

motion to dismiss all allegations of reckless behavior and punitive damages on Count II.

V.     CONCLUSION

       For the reasons discussed above, Defendants’ motion to dismiss all allegations of reckless

behavior and punitive damages from the complaint is granted. As this is Plaintiffs’ first

complaint, the Court will dismiss without prejudice and allow leave to amend. A separate order

follows.


                                              BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




                                                 8
                                              080219
